Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, 11, 12, 14, 15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Patent Application Publication 2019/0087668), hereinafter referred as Kim.

Regarding claim 11, Kim discloses an object recognizing apparatus using a machine learning model (Fig. 2), the apparatus comprising: 
a memory configured to store the machine learning model that is trained to learn one or more programs and a feature of an area on which an object appears in advance (Fig. 2, #130); and 
a processor configured to execute the one or more stored programs (Fig. 2, #140), and wherein the processor is configured to: 
obtain an image for recognizing the object ([0146], the electronic device 100 may obtain an image regarding a front area of the vehicle 10 through the camera 110), 
predicting an object appearance area on the obtained image by using the machine learning model that is trained in advance (Fig. 6E, [0148], predicting 620-1 to 620-3 as an object appearance area), and 
recognizing the object on the obtained image by using the predicted object appearance area (Fig. 6F, [0149 - 0155], predicting 620-1 to 620-3 as an object appearance area).

Regarding claim 12 (depends on claim 11), Kim discloses the apparatus wherein the processor is configured to generate an object appearance area dataset in which a first area on which the object newly appears and a second area on which the object does not newly appear are distinguished for each frame of an image (Fig. 6E to 6F, 620-1 is an area on which the object newly appears; 620-2 to 620-3 are second area on which the object does not newly appear).

Regarding claim 14 (depends on claim 12), Kim discloses the apparatus wherein the processor is configured to extract a common feature of an area on which the object appears by using the generated object appearance area dataset ([0144 – 0145], region information is extracted), and train the machine learning model to learn the extracted common feature of the area on which the object appears ([0053 – 0055, 0076, 0077, 0147 – 0148, 0201 - 0213], talked about training).

Regarding claim 15 (depends on claim 12), Kim discloses the apparatus wherein the processor is configured to: recognize an object on an entire image of a first frame of the image (Fig. 6D, [0147]), and predict the object appearance area and recognize an object on the object appearance area from a second frame of the image (Fig. 6E to 6F, [0148 - 0155]).

Regarding claims 1, 2, 4 and 6, they are corresponding to claims 11, 12, 14 and 15, respectively, thus, they are interpreted and rejected for a same reason set forth for claims 11, 12, 14 and 15.

Regarding claim 20, it is corresponding to claim 11, thus, it is interpreted and rejected for a same reason set forth for claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 7, 8, 13 and 16 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee et al. (WIPO Patent Application Publication 2019/124634), hereinafter referred as Lee.

Regarding claim 13 (depends on claim 12), Kim discloses the apparatus wherein the processor is configured to: 
calculate identification information and position information of an object by performing object recognition for each frame of an image ([0154], provide an indicator and position for the object); and 
generate an object appearance area dataset storing a label distinguishing an area on which the object newly appears and an area on which the object does not newly appear by using the calculated identification information and the calculated position information of the object for each frame (Fig. 6E to 6F, 620-1 is an area on which the object newly appears; 620-2 to 620-3 are second area on which the object does not newly appear).
However, Kim fails to explicitly disclose the apparatus performing object tracking for each frame by using object information.
However, in a similar field of endeavor Lee discloses a system for object tracking (abstract). In addition, Lee discloses that the system performing object tracking for each frame by using object information (abstract; page 3, para. 5; page 6, para. 5 – 9; If an image block having a cumulative motion vector value of more than a predetermined value is found, a significant motion, that is, a valid motion is detected in the corresponding image block, and is marked as a moving object region. For example, in a video control system, the degree of movement is such that the control personnel are worthy of interest). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim, and performing object tracking for each frame by using object information. The motivation for doing this is that the application of Kim can be expanded so that the object prediction can be more accurate.

Regarding claim 16 (depends on claim 15), Kim fails to explicitly disclose the apparatus wherein the processor is configured to re-predict the object appearance area on the second frame if a cumulative movement value between an object recognized on the first frame and an object recognized on the second frame is greater than or equal to a threshold value, and recognize an object on the re-predicted object appearance area.
However, in a similar field of endeavor Lee discloses a system for object tracking (abstract). In addition, Lee discloses that the system predicts the object appearance area on the second frame if a cumulative movement value between an object recognized on the first frame and an object recognized on the second frame is greater than or equal to a threshold value, and recognize an object on the predicted object appearance area (abstract; page 3, para. 5; page 6, para. 5 – 9; If an image block having a cumulative motion vector value of more than a predetermined value is found, a significant motion, that is, a valid motion is detected in the corresponding image block, and is marked as a moving object region. For example, in a video control system, the degree of movement is such that the control personnel are worthy of interest). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim, and re-predict the object appearance area on the second frame if a cumulative movement value between an object recognized on the first frame and an object recognized on the second frame is greater than or equal to a threshold value, and recognize an object on the re-predicted object appearance area. The motivation for doing this is that the application of Kim can be expanded so that the object prediction can be more accurate.

Regarding claim 17 (depends on claim 11), Kim fails to explicitly disclose the apparatus wherein the processor is configured to update an object appearance area by using a cumulative movement value between a current frame and a previous frame on which a previous object appearance area was predicted on an image.
However, in a similar field of endeavor Lee discloses a system for object tracking (abstract). In addition, Lee discloses that the system update an object appearance area by using a cumulative movement value between a current frame and a previous frame on which a previous object appearance area was predicted on an image (abstract; page 3, para. 5, marking an image block having a motion vector accumulation value exceeding a first threshold value as a moving object region; page 6, para. 5 – 9, If an image block having a cumulative motion vector value of more than a predetermined value is found, a significant motion, that is, a valid motion is detected in the corresponding image block, and is marked as a moving object region. For example, in a video control system, the degree of movement is such that the control personnel are worthy of interest). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim, and update an object appearance area by using a cumulative movement value between a current frame and a previous frame on which a previous object appearance area was predicted on an image. The motivation for doing this is that the application of Kim can be expanded so that the object prediction can be more accurate.

Regarding claims 3, 7 and 8, they are corresponding to claims 13, 16 and 17, respectively, thus, they are interpreted and rejected for a same reason set forth for claims 13, 16 and 17.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jian et al. (US Patent Application Publication 2020/0193246), hereinafter referred as Jian.

Regarding claim 5 (depends on claim 1), Kim discloses the method wherein the machine learning model in a step of predicting the object appearance area predicts the object appearance area by using the dataset (Fig. 6E – 6F, [0148 - 0155]).
However, Kim fails to explicitly disclose the method further comprising: clustering a plurality of pixels on the image as a Superpixel, and generating a dataset in which the Superpixel is processed by Superpixel Image Segmentation that is a Superpixel unit.
However, in a similar field of endeavor Jian discloses a system for image processing (abstract). In addition, Jian discloses that the system clustering a plurality of pixels on the image as a Superpixel, and generating a dataset in which the Superpixel is processed by Superpixel Image Segmentation that is a Superpixel unit ([0014 – 0016]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim, and clustering a plurality of pixels on the image as a Superpixel, and generating a dataset in which the Superpixel is processed by Superpixel Image Segmentation that is a Superpixel unit. The motivation for doing this is that the application of Kim can be expanded so that the object can be easier to identified.

Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee, and in further view of Hiroyuki et al. (Japan Patent Application Publication 2004-101301), hereinafter referred as Hiroyuki.

Regarding claim 19 (depends on claim 17), Lee discloses the apparatus wherein the processor is configured to calculate a cumulative movement value between a previous frame and a current frame by using the calculated cumulative motion vector (abstract; page 3, para. 5, page 6, para. 5 – 9).
However, Kim in view of Lee fails to explicitly disclose the processor is configured to calculate a cumulative motion vector by accumulating an average of a motion vector for an area on which an object is not recognized on a previous frame.
However, in a similar field of endeavor Hiroyuki discloses a system for image processing (abstract). In addition, Hiroyuki discloses that the system calculates a cumulative motion value by accumulating an average of a motion value for an area on which an object is not recognized on a previous frame ([0015, 0019, 0022, 0024], calculate (accumulated) average of a motion value to detect object presence/ absence). 
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
One of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR scenario A, Combining prior art elements according to known methods to yield predictable results).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim in view of Lee, and calculate a cumulative motion vector by accumulating an average of a motion vector for an area on which an object is not recognized on a previous frame. The motivation for doing this is that the application of Lee can be extended so that make the reliable detection possible.

Regarding claim 10, it is corresponding to claim 19, thus, it is interpreted and rejected for a same reason set forth for claim 19.

Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668